Citation Nr: 0000270	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  94-31 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of patellar dislocation, right knee, with 
osteochondral fracture of the medial facet of the patella, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
1978 to February 1979.

This appeal rises from a December 1993 rating decision of the 
Buffalo, New York, Regional Office (RO), which denied 
entitlement to an increased evaluation for a right knee 
disability.  The veteran filed a timely appeal to the Board 
of Veterans' Appeals (Board).  In July 1998, the veteran 
testified at a hearing before the undersigned Member of the 
Board.  In September 1998, the veteran's right knee claim was 
remanded to the RO for further development.  The Board also 
requested that the RO consider a claim for service connection 
for major depression and substance abuse as secondary to the 
veteran's service-connected right knee disability.  The 
veteran underwent a VA orthopedic examination in March 1999.  
That same month, after reviewing the results of the VA 
examination, the RO issued a Supplemental Statement of the 
Case (SSOC) that continued the veteran's 20 percent 
disability rating for his right knee disability.  The RO also 
undertook development of the veteran's secondary service 
connection claim for depression relative to his service-
connected right knee disability.  In June 1999, it granted 
service connection for the nervous condition, and assigned 
the veteran a 30 percent disability rating.  To date, that 
rating has not been appealed.  See 38 C.F.R. § 20.200 (19990.  
With the necessary development specified in the Board's 
September 1998 now completed, the veteran's increased rating 
claim for his service-connected right knee disability is 
again before the Board for resolution.     


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2. The veteran experiences chronic pain, painful motion, 
instability, degenerative
joint disease, mild crepitus, and laxity in his service-
connected right knee, with no effusion and with a range of 
motion from -10 degrees to 85 degrees.

CONCLUSIONS OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a rating of 30 percent, but no 
higher, for the veteran's service connected right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) indicate that 
the veteran suffered an osteochondral femoral condyle and 
acute patella dislocation while on active duty in August 
1978.  That same month, he underwent corrective surgery that 
included a medial arthrotomy of the right knee, exploration 
of the knee joint, and curettement of the osteochondral 
lesion, with joint of the patella and a medial reef lateral 
relaxation.  Following recovery and rehabilitation, a 
Physical Evaluation Board found the veteran to be unfit to 
continue on active duty.  He was separated from service with 
severance pay due to medical disability in February 1979.  In 
September 1979, the veteran was granted service connection 
for postoperative residuals of the injury, and was awarded a 
10 percent disability rating.  In March 1985, due to ongoing 
problems, the veteran underwent a second surgical procedure.  
The operation report shows that the veteran had full-
thickness chondromalacia and a small tear at the junction of 
the meniscus with a coronary ligament that was observed to be 
stable.  No other problems with the ligaments or menisci were 
evidenced during the surgery.  In May 1985, the RO increased 
the veteran's disability rating to 20 percent.  In December 
1993, the RO denied the veteran's claim for an increased 
rating.  That denial gave rise to the issue currently under 
appeal. 

VA outpatient treatment records from December 1992 to May 
1993, and VA inpatient treatment records covering two weeks 
in December 1992 while concerned primarily with other medical 
conditions, do discuss the veteran's painful knee, and 
discuss symptomatology of pain and instability.  At a March 
1993 VA examination, the veteran complained of right knee 
pain.  The examiner diagnosed the veteran with degenerative 
joint disease of the right knee.

In April 1993, the veteran underwent a bone scan and 
neurological examination, both of which were negative.  A 
June 1993 VA examination observed a 50 percent restriction of 
deep-knee bending range of motion.  Increased mobility (i.e. 
instability) of the right knee joint was noted in both the 
anteroposterior and lateral directions.  The veteran's right 
knee was measured as half an inch larger in circumference 
compared to the left knee.  The veteran's right knee surgical 
scar was noted, and observed not to be tender.  During an 
August 1993 examination, the veteran complained of pain, and 
no instability was observed.  A September examination 
similarly found the veteran complaining of knee pain, but no 
instability was observed upon clinical observation.

A VA examination in October 1993 noted complaints of right 
knee pain.  The examiner noted the veteran's history of in-
service injury and corrective surgery.
The examiner observed the veteran's right knee surgical scar 
and commented on the fact that the tibia tubercle area was 
somewhat hypertensive.  No crepitus was noted.  The veteran 
was able to complete only 75 percent of physical motion while 
attempting a deep knee bend.  The veteran's right knee was 
observed to lack the last 20 degrees of flexion on passive 
motion.  Slight instability was noted on both sides of the 
knee, and some loss of strength was observed when attempting 
to extend the right leg as opposed to the left.  No evidence 
of effusion was present.  VA outpatient treatment records 
October 1997 to December 1998 are of record, but they address 
medical conditions other than the veteran's right knee.

The next medical evidence of record is a March 1998 VA 
examination.  This examination references details of an 
August 1995 x-ray from the VA Medical Center (VAMC) Syracuse.  
That x-ray showed little overall change in appearance, 
stability, no evidence of arthritis, and no fracture, but the 
x-rays revealed the presence of a metallic staple in the 
central portion of the proximal tibia anteriorly.  No joint 
effusion appeared on the x-rays, and the joint spaces were 
normal.  The examiner described the veteran's right knee as 
"grossly negative."  The veteran indicated that he 
experienced constant, severe right knee pain.  He reported 
wearing a brace and taking pain medication only occasionally.  
The veteran reported pain while walking, and carrying and 
lifting objects.  The veteran also mentioned intermittent 
episodes of swelling.  Objective examination revealed range 
of motion from -5 degrees to 85 degrees with mild laxity to 
the anterior drawer sign.  Pain was present with palpation 
over the medial joint line, the lateral joint line, over the 
patella, and in the area of the patellar tendon.  Crepitus 
was noted upon flexion and extension. 

On July 14, 1998, the veteran gave testimony before Board 
Member Lawrence Sullivan in Washington, D.C.  The veteran 
reported that he experienced constant pain of his right knee 
joint, and stated that the pain migrated to other areas of 
his leg, hip, ankle, and the whole of his right side.  The 
veteran indicated that he experienced swelling after 
standing, walking or sitting.  The veteran described his pain 
as registering an "8" on a scale of 1 to 10.  The veteran 
reported utilizing two TENS units on his knee in order to 
compensate for the pain, and indicated that he wore a Lenox-
Hill metal locking brace for support.  The veteran stated 
that he experienced instability, and that he had fallen 
several times when his knee had given out.  The veteran 
reported that he could not walk more than four blocks without 
experiencing complications.  The veteran reported that he had 
part-time employment fueling aircraft, and that this position 
allows him time to sit and take weight off his leg while 
working.  Following the veteran's Board hearing, the 
veteran's claim was remanded for further development at the 
RO.     

Pursuant to the Board's Remand, the veteran underwent another 
VA examination in March 1999.  The examiner noted that both 
the veteran's claims file and the Board's remand were 
reviewed "briefly."  The veteran reported his history of 
injury and surgery in service.  He also reported subsequent 
arthroscopic surgery, but could not provide details.  The 
veteran reported complaints of constant right knee pain.  He 
indicated that he utilized both an Elite brace and a TENS 
unit for support and therapeutic aid.  The veteran reported 
occasional buckling and swelling, and job interference.  The 
examiner observed no obvious effusion, and noted that the 
veteran's 19-centimeter surgical scar was well healed, and 
slightly tender to the touch.  The veteran's range of motion 
was -10 degrees to 85 degrees, but the veteran could extend 
his knee fully while lying down.  Mild laxity to the anterior 
drawer was noted, and there was pain upon palpation, 
especially over the medial joint line.  Some mild instability 
was noted with valgus testing.  Compression and distraction 
tests of the menisci were negative.  Mild crepitus was 
present with flexion and extension of the knee.  The veteran 
was observed to walk with a mildly antalgic gait, with 
decreased stance phase on the right side.  

In April 1999, the RO reviewed the medical evidence noted 
above.  In addition, the RO considered January 1994 records 
from the Social Security Administration.  The veteran's 
application for benefits required a mental disorders 
examination that was conducted by a psychologist, John F. 
Harkulich, Ph.d.  For purposes of that examination, the 
veteran's medical history and knee pain was noted as reported 
and observed, but was not subject to an examination by a 
medical doctor.  After reviewing all of the medical 
information described above, the RO issued an SSOC that 
continued the veteran's 20 percent disability evaluation for 
his right knee. 

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected right 
knee disability is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where entitlement to compensation is already 
established and the appropriateness of the present rating is 
at issue, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant's right knee disability is rated in part under 
Diagnostic Code 5257. Diagnostic Code 5257 provides for the 
evaluation of the knee and "other" impairment of the knee, 
to include recurrent subluxation and lateral instability.  A 
10 percent is warranted for slight impairment. Ratings of 20 
and 30 percent are warranted for moderate and severe 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  Diagnostic Codes 5003 and 5010, which are 
sometimes used to augment Diagnostic Code 5257 as they deal 
with impairment due to arthritis.  While the veteran was 
diagnosed with degenerative joint disease in March 1993 
without the benefit of x-rays, the most recent x-rays 
available for review, those from March 20, 1998, showed no 
joint effusion and normal joint spaces.  Accordingly, the 
veteran's disability will be rating utilizing other, 
currently appropriate diagnostic codes.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  A 30 percent rating 
required flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent rating 
requires that extension be limited to 30 degrees.  A 50 
percent rating, the maximum allowed under this code, requires 
that extension be limited to 45 degrees.  38 C.F.R § 4.71a, 
Diagnostic Code 5261 (1998).

In the instant case, the veteran maintains that his current 
rating is not sufficient for the amount of disability that 
his right knee disability causes him.  According to the 
veteran, he has chronic right knee pain, which he rates as a 
"8" on a 1 to 10 pain scale.  He further contends that 
standing, walking, and sitting, aggravate his pain. 

The veteran's most recently observed range of motion is from 
-10 degrees of extension to 85 degrees of flexion.  According 
to 38 C.F.R. § 4.71, Plate II, VA considers "normal range of 
motion to be from 0-140 degrees (extension-flexion), and the 
veteran's range of motion is.  The veteran cannot receive a 
higher rating under Diagnostic Code 5260 (for limitation of 
flexion) because, for a 20 percent rating under this code, 
flexion must be limited to at least 30 degrees.  
Additionally, under Diagnostic Code 5261 (for limitation of 
extension), for a 20 percent rating, extension must be 
limited to 15 degrees.  While the veteran experiences only 
"very mild laxity" (instability) of the knee, this 
description is clinically insufficient to warrant a separate 
rating under VAOPGCPREC 23-97.  Also, he cannot receive 
separate ratings under VAOPGCPREC 9-98, because it stipulates 
that the extent of the limitation of motion must be 
sufficient to meet the criteria for a compensable rating 
under Diagnostic Codes 5260 and 5261.  Although there is some 
evidence of arthritis and instability and laxity in the 
medical evidence of record, the veteran does not have 
sufficient limitation of motion (LOM) in his right knee to 
meet the criteria for a noncompensable (i.e. 0 percent) 
rating under either Diagnostic Code 5260 (for flexion) or 
Diagnostic Code 5261 (for extension).  Therefore, separate 
ratings are not warranted.  See VAOPGCPREC 9-98.  

The Board further notes the veteran's complaints of chronic 
right knee pain, and observes that these complaints have been 
recorded in all of the veteran's VA examinations, including 
the most recent examination in April 1998.  Such symptoms, 
the complaints of which the Board finds credible, must be 
considered in the assignment of the appropriate evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  The veteran has complained of 
experiencing instability and constant pain which he rates as 
an "8" on a 1 to 10 scale.  These symptoms are especially 
severe during prolonged periods of standing, walking, and 
sitting.  These complaints are substantiated by medical 
evidence from the veteran's March 1999 VA examination.  The 
examiner found pain with palpation, and noted that this was 
especially significant over the medial joint line.  The 
examiner also found mild instability, and observed that the 
veteran walked with a mildly antalgic gait with decreased 
stance phase on the right side.  The examiner also noted that 
the veteran could be subject to even greater limitations of 
range of motion during periods of flare-ups.  

The Board finds that the pain and functional limitations 
experienced by the veteran merit additional consideration 
under the DeLuca criteria.  In order to adequately compensate 
the veteran for the severity of his pain, his painful motion, 
and the instability he experiences, an additional 10 percent 
is warranted.  Accordingly, the veteran's disability rating 
is increased from 20 percent to 30 percent in light of the 
chronic pain and functional limitation evidenced in this 
case.

As the preponderance of the evidence supports the veteran's 
claim for a higher rating based upon his pain and functional 
impairments, the benefit-of-the-doubt rule has been applied.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
disability since there has been no showing that it has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation of 30 percent for the veteran's 
service-connected postoperative residuals of patellar 
dislocation, right knee, with osteochondral fracture of the 
medial facet of the patella is granted, subject to the 
controlling laws and regulations governing monetary 
disbursements.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

